IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


THEODORE ROOSEVELT FOULKES,

             Appellant,

 v.                                                     Case No. 5D16-939

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 7, 2017

Appeal from the Circuit Court
for Volusia County,
Terence R. Perkins, Judge.

James S. Purdy, Public Defender, and Ali L.
Hansen, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Theodore Foulkes entered a no contest plea to possession of cannabis in excess

of twenty grams after the denial of his dispositive motion to suppress. We affirm, without

discussion, the trial court’s denial of Foulkes’ motion to suppress. However, we agree

with Foulkes that the trial court erred in imposing costs of investigation where the State
did not expressly request these costs. On remand, the State shall be afforded another

opportunity to request costs of investigation. McCarthy v. State, 893 So. 2d 689, 690

(Fla. 5th DCA 2005).

      AFFIRMED, in part; REVERSED, in part; and REMANDED.




COHEN, C.J., and TORPY and EVANDER, JJ., concur.




                                         2